DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOSEPH JOHNSON,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1883

                          [November 10, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes,
Judge; L.T. Case No. 14-10934CF10A.

   Joseph Johnson, Ft. Lauderdale, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.